Citation Nr: 1614158	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-44 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  He served in the Republic of Vietnam from October 1968 to August 1969.  
 
This matter is on appeal from rating decisions in February 2009 and December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before a Veterans Law Judge in May 2011.  However, this Veterans Law Judge is currently unavailable to adjudicate the appeal.  He was afforded the opportunity to testify before the undersigned Veteran's Law Judge in October 2015.  Transcripts of both hearings are of record.

The issue of entitlement to service connection for sleep apnea was remanded by the Board in January 2012 for further development and is now ready for disposition.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

When testifying in support of his claim for sleep apnea, the Veteran has also described a number of symptoms that should be directed toward a separate claim of entitlement to service connection for insomnia.  This claim is referred to the RO for the appropriate action.  



FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has been characterized by the need for insulin and restricted diet; however,  prescribed regulation of activities has not been shown.

2.  Sleep apnea was not shown in service and is not related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 4.119, Diagnostic Code (DC) 7913 (2014).

2. The criteria for entitlement to service connection for sleep apnea, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  The Veteran submitted his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in January 2009, September 2009, December 2010, January 2012, March 2012 and March 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in October 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was specifically asked about the nature and extent of his diabetes mellitus and how he believes his sleep apnea is related to his PTSD.    

This appeal was remanded by the Board in January 2012 in order to obtain a new VA opinion related to the Veteran's sleep apnea.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was provided new VA examinations, which are collectively adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in February 2013.  The Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently receives a 20 percent rating for his diabetes mellitus under 38 C.F.R. § 4.120, DC 7913 (2015).  Under this diagnostic code, a 20 percent rating is warranted when the evidence shows the need for insulin and restricted diet, or the use of an oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where the evidence shows the need for insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetes care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  

The Veteran is already separately service-connected for neuropathy in the extremities and retinopathy.  These associated ratings are not before the Board.

The term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360   (2007).

At a VA examination in September 2009, the Veteran stated that he took insulin once daily via injection and was on a restricted diet in order to control his blood sugar levels.  However, he was not restricted in ability to perform strenuous activities.  He also denied any episodes of hypoglycemia or ketoacidosis. 

Similarly, at VA examinations in December 2010 and March 2012, the Veteran stated that he requires more insulin that before, and becomes more fatigued.  He also stated that he was still on a restricted diet in order to control his blood sugar.  While he stated in December 2010 that he had experienced episodes of hypoglycemia and/or ketoacidosis, he was still not required to regulate his activities.  There is no indication that he was hospitalized for these episodes.

Indeed, at his hearing before the Board in October 2015, the Veteran acknowledged that the need to regulate his activities is required for an increased rating, and that he has not met this requirement.  See Hearing Transcript at 14.  He asked instead that the Board consider the "totality" of his condition.   However, and quite importantly, the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria [to those for the lower rating] which must be met to warrant the increase.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  In other words, as regulation of activity has not been demonstrated, the criteria for a rating in excess of 20 percent are not met.  

The Board has also considered the Veteran's statements that his diabetes disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Generally, while a veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, however, the Board recognizes that the Veteran was trained as a medic in the military, and therefore has some medical training.  Even so, as was discussed above, he has not made any medical assertions that that have probative value in this regard.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's diabetes mellitus has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was noted above, the Veteran is service-connected for other disorders that are secondary to diabetes mellitus.  The Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for diabetes mellitus is not warranted for any period on appeal.  The appeal is denied

Service Connection

The Veteran is claiming entitlement to service connection for sleep apnea, which he asserts is secondary to his service-connected PTSD.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to sleep apnea while in service.  Significantly, the Veteran's separation physical examination in March 1970 fails to document any complaints of or observed symptoms related sleep apnea or any other chronic sleep complaints.  In fact, the post-service evidence does not reflect symptoms related to sleep apnea until December 2008, where he was diagnosed with this disorder after a home sleep monitoring test.  This first indication of sleep apnea is approximately 38 years after he left active duty.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his sleep apnea is related to service.

The Board has considered the Veteran's statements, particularly at his sharing before the Board in October 2010, that he experienced snoring since active duty.  In this regard, while Veteran is competent to discuss the nature of some disorders given his medical training, he is not competent diagnose a disorder such as sleep apnea, as this requires a special testing.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  However, the Board determines that the Veteran's reported history of continued symptomatology since active service is not credible.  In addition to the fact that no sleep apnea symptoms were mentioned at his separation physical examination in April 2007, his statements are also contradicted by a treatment note in April 2007, where he specifically denied sleep apnea symptoms.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Continuity is not established based on the clinical evidence of record.  

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty or to his service-connected psychiatric disorder, despite his contentions to the contrary.  Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in January 2012.  On that occasion, after a full review of the record, the examiner first determined that the Veteran's sleep apnea was less likely than not related to active duty, as there were no indications of sleep apnea in service or for many years thereafter.  The examiner also opined that the Veteran's sleep apnea was less likely than not related to his service-connected psychiatric disorder.  In providing this opinion, the examiner pointed out that obstructive sleep apnea is caused by a physical obstruction of the upper airway, while PTSD is a mental health issue.  While the examiner acknowledged that both can cause a sleep disorder, the literature did not support a relationship. 
 
This same VA examiner provided an addendum opinion in March 2013 addressing whether the Veteran's sleep apnea may had been made worse by his PTSD.  However, the examiner was unable to provide an opinion, because he was unable to establish a baseline level of sleep apnea.  Thus, he would be unable to determine whether his sleep apnea was subsequently worsened.  In making this determination, the examiner again stated that the medical literature does not support a connection between obstructive sleep apnea (a physical obstruction disorder) and PTSD (a mental health disorder).  Interestingly, the examiner acknowledged that PTSD can have an effect on central sleep apnea, a condition where a person simply stops breathing, but such a condition has never been identified in the Veteran's case. 

The Board finds that the opinions are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, and there is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Although the examiner was unable to specifically provide an opinion regarding whether the Veteran's sleep apnea was aggravated by his PTSD, the examiner has provided sufficient information for the Board to make an informed determination on the Veteran's claim.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his sleep apnea to his active service and also to his PTSD.  .  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, while the Veteran does have some level of medical training, he has not displayed that he is competent to provide testimony regarding the relationship between sleep apnea and PTSD.  See Jandreau, 492 F.3d at 1377, n.4.  Moreover, the Veteran has never provided any basis for his opinion that would give it sufficient probative value to rebut the VA examiner's opinions.  

Indeed, based on a number of statements made by the Veteran throughout this appeal, it appears that he conflates sleep apnea with symptoms of insomnia.  For example, when testifying about sleep apnea before the Board in October 2015, he stated that he would wake up several times a night and could not sleep.  As such, as was noted above, this issue will be referred to the RO for separate consideration. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved. The appeal is denied.



ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.  

Service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder, diagnosed as PTSD, is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


